This appeal must be dismissed on procedural grounds. The action in the Window Rock District Court was originally dismissed by the Honorable Tom Tso on July 26, 1982 for the failure of the petition to state a claim. The plaintiff moved to set aside the dismissal and filed his notice of appeal. On October 1, 1982 the original order dismissing the action was set aside by the trial court. There were further proceedings and an opportunity for the parties to fully present the law applicable to the matter, and on November 11, 1982 the District Court finally dismissed the plaintiff's claims for failure to state claims recognized by law. A counterclaim by the defendant remained, but it was voluntarily dismissed with the approval of the court on March 2, 1983.
The appeal before the Court was resolved by trial court action in setting the dismissal aside, and there is no appeal on file from the final order. Therefore there is nothing to be heard.
There is no probable cause to hear this matter and it is hereby DISMISSED for failure to present a justicable controversy.